Citation Nr: 1545459	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, secondary to type II diabetes mellitus.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, secondary to type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is neither caused nor aggravated by his service-connected type II diabetes mellitus.

2.  The Veteran's claimed bilateral peripheral neuropathy of the lower extremities is neither caused nor aggravated by his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction secondary to type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities as secondary to type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a July 2011 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, a VA examination report and addendum, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA diabetic sensory-motor examination in August 2011.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO later requested a clarifying addendum opinion from the VA physician who conducted the examination.  A December 2013 VA addendum opinion adequately addressed the RO's clarification request.  The examination report and addendum opinion documented the Veteran's relevant history and fully explained the rationale for the conclusions expressed.  Therefore, the Board finds that the examination report and VA addendum opinion together are adequate to decide the service connection claim, and further examination is not necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Service Connection - Rules and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service Connection - Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is associated with his service-connected type II diabetes mellitus.  As such, the Board will confine its discussion to that of service connection on a secondary basis.  

The Board notes that the evidence shows the Veteran has been treated for erectile dysfunction.  See, e.g., November 2011 private treatment records and August 2011 VA examination report.  The Board also notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus.  See, e.g., July 2009 VA examination report.  Accordingly, the first two elements of secondary service connection for erectile dysfunction are met.  

As far as nexus between the Veteran's erectile dysfunction and service-connected type II diabetes mellitus, the Veteran submitted two articles from WebMD discussing a connection between erectile dysfunction and diabetes, particularly when the diabetic condition is not well-controlled.  The articles did not expand upon the other risks for the development of erectile dysfunction but did acknowledge the existence of such other risk factors.  While the articles are competent medical evidence that correlates erectile dysfunction and diabetes, the Board notes that evidence that is speculative, general or inconclusive in nature is not sufficient to substantiate a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence, such as these articles, generally is insufficient unless accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Because these articles are general in nature and not accompanied by an opinion by a medical professional, they are not sufficient to establish service connection.  Id.  It also must be observed that the Veteran's diabetic condition has been characterized as well-controlled, which further diminishes the probative value of the articles.

By contrast, the December 2013 VA addendum opinion provides highly probative evidence regarding the etiology of the Veteran's erectile dysfunction as it was prepared by a medical professional familiar with the Veteran's history.  It concludes there is no nexus between the Veteran's erectile dysfunction and his diabetes mellitus.  The opinion notes the earliest record of erectile dysfunction is dated in November 2000 when the Veteran was 53 years old.  At that time, he was obese and was being treated for diabetes, hyperlipidemia, hypertension, and depression (factors associated with erectile dysfunction) and was taking medications known to impact erectile function.  

The examiner goes on to observe the Veteran was again treated for erectile dysfunction in 2004 and 2009, when he was being treated for additional medical problems and taking addition medications known to impact erectile dysfunction.  He was also, of course, aging during the process.  The opinion cites the Massachusetts Male Aging Study which notes that age is the variable most strongly associated with impotence, and that other factors that affect erectile function, including heart disease, hypertension, diabetes, anger, depression, smoking, obesity, sedentary lifestyle, and certain medications.  Here, the Veteran was being treated for hypertension, coronary artery disease, hyperlipidemia, diabetes, and depression during the appeal period.  He was also obese and on numerous medications that are known to impact erectile function.   

Notably, the August 2011 VA examination report indicates that the nerves that innervate the penis for an erection were intact as evidenced by a positive anal wink and cremasteric reflex.  The addendum opinion clarifies that these results are indicative that "the nerves to the penis are intact and not affected by diabetes."  (Emphasis added.)  Using deductive reasoning, it is clear the VA examiner is stating the Veteran's service-connected type II diabetes mellitus could neither have caused nor aggravated his erectile dysfunction.  

As such, the preponderance of the medical evidence fails to connect the Veteran's diagnosed erectile dysfunction to his service-connected type II diabetes mellitus.   The articles from WebMD do posit a connection between the erectile dysfunction and diabetes mellitus, but, as discussed above, do not account for the Veteran's specific circumstances; and therefore, the WebMD articles are of limited probative value.  By contrast, the December 2013 addendum opinion is highly probative as it is based on the Veteran's particular circumstances and reflects that the nerves to the Veteran's penis have not been affected by his diabetes mellitus.  

As a result of the foregoing, service connection for erectile dysfunction is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Service Connection - Bilateral Neuropathy, Lower Extremities

The Veteran also asserts that he has bilateral neuropathy of the lower extremities which is associated with his service-connected type II diabetes mellitus.  As such, the Board will confine its discussion to that of service connection on a secondary basis.    

The Board notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus.  See, e.g., July 2009 VA examination report.  

The evidence regarding whether the Veteran has diabetic neuropathy initially appears mixed.  For example, an August 2011 VA examination report states there is no evidence of diabetic peripheral neuropathy of the bilateral lower extremities based on EMG studies completed in conjunction with diabetic sensory-motor peripheral nerve examination.  By contrast, a September 2010 VA treatment note reflects treatment for diabetic peripheral neuropathy.  Nevertheless, as explained below, the greater weight of the evidence is against the conclusion that the Veteran has peripheral neuropathy that was caused or aggravated by diabetes mellitus.

The Veteran has received numerous EMG studies, including in October 1995, August 2011, September 2012, October 2013; all of these tests showed nerve function within normal limits.  The October 1995 study found mild radiculopathy consistent with slight L5 denervation due to an unrelated back injury.  A September 2012 VA treatment note does reflect the provider's view that the Veteran had a  normal EMG study, but at the same time signs of early sensory neuropathy on the right and small fiber neuropathy bilaterally.  This seeming contradiction, however, was not explained.  

In offering an opinion adverse to the Veteran's claim, the December 2013 addendum opinion provider explained that EMG tests provide reliable, quantitative measures of nerve function, and that nerve conduction studies are the gold standard for diagnosis of all neuropathies.  Since these tests fail to show the presence of peripheral neuropathy, the evidence is plainly against the Veteran's claim.

Moreover, even assuming that the Veteran does have peripheral neuropathy, a nexus must be established between it and the Veteran's service-connected type II diabetes mellitus in order to service connect the peripheral neuropathy.  This nexus is not shown.  

The December 2013 VA addendum opinion indicates the Veteran has many sociodemographic risk factors which contribute to his foot symptoms including: pes planus, persistent obesity that causes impingement/pressure on nerves, compression paresthesia from footwear, foot fungal infections, a history of a work-related lumbar condition with bilateral foot and leg numbness due to nerve irritation, hypertension, osteoarthritis of the ankles and left foot, gout, history of iron deficient anemia, and advancing age.  Given this history, the December 2013 VA examiner opined that the Veteran's lower extremity numbness and foot pain is unrelated to diabetes mellitus.

Under these circumstances, a claim to establish service connection must fail.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction is denied.

Service connection for bilateral neuropathy of the lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


